Name: 96/202/EC: Commission Decision of 4 March 1996 on the organization of a temporary experiment with regard to the maximum content of inert matter in soya bean seed
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  tariff policy;  marketing;  plant product
 Date Published: 1996-03-15

 Avis juridique important|31996D020296/202/EC: Commission Decision of 4 March 1996 on the organization of a temporary experiment with regard to the maximum content of inert matter in soya bean seed Official Journal L 065 , 15/03/1996 P. 0039 - 0040COMMISSION DECISION of 4 March 1996 on the organization of a temporary experiment with regard to the maximum content of inert matter in soya bean seed (96/202/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12a thereof,Whereas Directive 69/208/EEC provides for standards in respect of the maximum content of inert matter, as defined in accordance with current international testing methods, to be satisfied by soya bean seed;Whereas those standards have been laid down in order to reduce the risk of contamination by Phialophora gregata and Phytophthora megasperma f. spp. glycinea;Whereas, in accordance with the current international testing methods, the definition of inert matter includes 'pieces of broken or damaged seed units half or less than half the original size`;Whereas, according to present scientific knowledge, the abovementioned component of inert matter should not represent a risk of contamination by the said harmful organisms;Whereas Commission Decision 92/213/EEC (2) organized a temporary experiment under specified conditions with the aim of seeking improved alternatives to the present provisions in respect of the maximum content of inert matter in soya bean seed;Whereas that experiment ended on 30 June 1995;Whereas the results of that experiment were not conclusive and it is therefore desirable to continue the experiment under the same conditions;Whereas it is desirable to cover also seed harvested in third countries;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 A temporary experiment is hereby organized at Community level, under the conditions specified in Article 2, in order to assess whether the standards or other conditions applicable to soya bean seed in respect of the percentage by weight on inert matter, under Section I (3) (C) (c) of Annex II to Directive 69/208/EEC should be amended to the extent that the component described as 'pieces of broken or damaged seed units half or less than half the original size`, should be disregarded.Article 2 The conditions referred to in Article 1 above are as follows:(a) the standard in respect of inert matter shall not include pieces of broken or damaged seed units half or less than half the original size;(b) at official seed testing, seed material and non-seed material shall have been weighed separately, unless the total amount of inert matter does not exceed 0,3 %;(c) the seed lots must be accompanied by an official seed analysis certificate reporting the results of the weight under (b);(d) the official label prescribed under the said Directive or, in respect of third countries, the OECD label, shall bear the number of this Decision after the words 'EEC rules and standards`. Alternatively, the number of this Decision may be shown on any other official document accompanying the seed lot;(e) the certification authorities shall monitor the experiment;(f) samples from seed lots officially certified following this experiment shall be supplied for Community comparative trials.Article 3 1. Any Member State may participate in the experiment.2. Member States shall inform the Commission whether they have decided to participate in the experiment.3. The experiment shall end on 30 June 1998. Member States may decide to cease to participate in the experiment at an earlier date.4. Before the end of each year Member States shall report to the Commission and to the other Member States progress reports on the results of the experiment.Article 4 This Decision is addressed to the Member States.Done at Brussels, 4 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 169, 10. 7. 1969, p. 3.(2) OJ No L 91, 15. 4. 1993, p. 27.